Citation Nr: 0947188	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  05-39 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by sinus infections.  

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Felix P. Babauta, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1974 to December 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to the Board, and 
the case was referred to the Board for appellate review.  

The Veteran testified before the undersigned Veterans Law 
Judge in May 2008.  A copy of the transcript of this hearing 
has been associated with the claims file.  

In August 2008, the Board remanded the claims for service 
connection for a sinus disorder and for PTSD.  The claims 
require additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Sinus Disorder

The Veteran contends that service connection is warranted for 
a sinus disorder.  The relevant evidence is summarized below.  

The Veteran's December 1974 service entrance examination 
noted a normal mouth and throat evaluation, and he denied a 
history of or complaint of sinusitis, frequent colds, or ear, 
nose, or throat trouble.  

In June 1975, he sought treatment for a cold and non-
productive cough; he was diagnosed as having exudation of his 
tonsils.  In July 1975, he had swollen glands for a week as 
well as a cough and sore throat.  

In April 1976, the Veteran had a sore throat and pain in the 
frontal and maxillary areas of his sinuses.  Laboratory 
results were negative for strep throat.  The examiner also 
wanted to rule out tonsillitis or sinusitis, but no diagnosis 
was made.  

In June 1976, the Veteran complained of a sore throat, cough, 
sinus congestion, and plugged ears.  He had swollen tonsils 
and redness in his throat, but laboratory results ruled out 
strep throat.  The examiner also ruled out a sinus problem.  

The Veteran's October 1977 service separation examination 
noted an abnormal mouth and throat evaluation because of 
hypertrophic tonsils.  However, he denied a history of or 
complaint of sinusitis, frequent colds, or ear, nose, or 
throat trouble.  The examiner noted no significant medical 
history.  

In July 2004, the Veteran claimed service connection for a 
sinus disorder, and, in January 2005, he claimed that it was 
due to exposure to mustard gas.  He claimed the exposure 
occurred in basic infantry training or boot camp in January 
1975.  He alleged that the sergeant and another drill 
instructor took the recruits into a gas chamber and told them 
to put on a gas mask or they would suffer severe 
consequences.  He claimed that he panicked and was unable to 
put on a gas mask.  He alleged that his eyes hurt, mucus came 
from his nose, his chest tightened, and his lungs began to 
collapse.  After the sergeant removed him from the gas 
chamber, he did not go to sick call, because the sergeant 
told him that only "sissies" go to sick call.  He stated 
that after discharge from service he began to suffer four to 
eight non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  He did not see a physician, because he did not 
have health insurance and was able to buy over-the-counter 
medications.  His agent restated these claims in the November 
2005 notice of disagreement.  

In August 2007, a private physician, who had treated the 
Veteran for several years for recurrent sinusitis, stated 
that he has eight incapacitating episodes per year of 
inflammation of the sinuses characterized by pain, headaches, 
and purulent discharge.  He takes antibiotics for four weeks 
at a time to treat his sinusitis.  The physician repeated the 
Veteran's medical history, which included a normal enlistment 
examination and sinusitis first occurring in April 1976 while 
in service.  The physician opined that the Veteran's 
sinusitis occurred in service and that he would continue to 
suffer recurrent inflammation of the sinuses for the 
remainder of his life.  The Board finds that the AMC/RO has 
not attempted to obtain these outstanding treatment records.  
Therefore, copies of all outstanding relevant records of 
treatment (i.e., relating to evaluation or treatment for a 
sinus disorder) should be obtained and made part of the 
claims file.  38 C.F.R. § 3.159(c)(1)(2) (2009).

As for the Veteran's claim of exposure to mustard gas, 
pursuant to 38 C.F.R. § 3.316, exposure to certain specified 
vesicant agents during active military service, together with 
the subsequent development of certain diseases, is sufficient 
to establish service connection in the following 
circumstances: (1) full-body exposure to nitrogen or sulfur 
mustard during active military service, together with the 
subsequent development of chronic conjunctivitis, keratitis, 
corneal opacities, scar formation, nasopharyngeal cancer, 
laryngeal cancer, lung cancer (excluding mesothelioma), or 
squamous cell carcinoma of the skin; (2) full-body exposure 
to nitrogen or sulfur mustard or Lewisite during active 
military service together with the subsequent development of 
a chronic form of laryngitis, bronchitis, emphysema, asthma, 
or chronic obstructive pulmonary disease (COPD); or (3) full-
body exposure to nitrogen mustard during active military 
service together with the subsequent development of acute 
nonlymphocytic leukemia.  Service connection will not be 
established under this section if there is affirmative 
evidence that establishes a non service-related supervening 
condition or event was the cause of the claimed condition.  
See 38 C.F.R. § 3.316 (2009).

Although a sinus disorder is not a disease of the lung tract, 
the Veteran should receive notice of the requirements for 
proving a claim of exposure to mustard gas.  Therefore, the 
AMC/RO should provide the Veteran notice of 38 C.F.R. § 3.316 
(2009).  

Finally, the Veteran should be scheduled for a VA examination 
to ascertain the etiology of his sinus disorder and to 
determine if he has any disabilities related to mustard gas 
exposure.  38 C.F.R. § 3.159, 3.316; McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  

PTSD

The Veteran contends that service connection is warranted for 
his PTSD.  The relevant evidence is summarized below.  

The Veteran's service treatment records are absent for any 
complaint of, treatment for, or diagnosis of a psychiatric 
disorder, to include PTSD.  His December 1974 entrance 
examination and his October 1977 separation examination both 
show a normal psychiatric evaluation.  

The Veteran's DD-214 (service personnel record) shows that he 
was a rifle marksman.  He had no foreign service.  His 
personnel records showed that he had an Article 15 action in 
February 1977 for wrongful use of provoking words, but he was 
not court martialed.  

In a May 2004 private treatment record, the Veteran reported 
that he was involved in combat duty in service and that he 
currently had generalized body ache, abdominal pain, chronic 
fatigue, and recurrent nightmares.  The physician opined that 
the Veteran had PTSD.  

In July 2004, a private psychologist, who had treated the 
Veteran since March 2004, requested a psychiatric referral 
for the Veteran's symptoms of major depression with 
psychiatric features, psychological factors affecting 
physical condition, PTSD, and post-concussion syndrome.  The 
psychologist explained that the Veteran sustained a major 
head injury in 1978 and had suffered severe attentional and 
behavioral problems since that time.  Since the Veteran 
stopped taking alcohol and methamphetamine, he had more 
hallucinations, flashbacks, headaches, and explosive 
reactions.  

During the July 2004 VA psychiatric evaluation, the Veteran 
explained that he was cursed at and called degrading names in 
the military and that the head trauma from a motor vehicle 
accident happened one month after his early discharge from 
service.  He reported a negative personality change following 
the accident and nightmares about the accident.  In August 
2004, he also reported recurrent visions of an abusive drill 
sergeant from basic training.  He reported a history of 
domestic abuse and difficulty maintaining employment.  He was 
diagnosed as having either an organic mood disorder or PTSD, 
secondary to abusive treatment in the military.  

In an August 2004 disability evaluation, the Veteran stated 
that his psychological symptoms began following the 1978 
motor vehicle accident.  In addition to flashbacks of the 
accident, the Veteran reported hallucinations and nightmares 
about a drill sergeant who harassed and singled him out for 
punishment, even tampering with his gun so that he would fail 
target practice.  He reported difficulty sleeping, as he 
remains awake most nights to check the doors and windows for 
intruders.  He also had suicidal ideations, and he claimed 
that he had conversations with his deceased father.  The 
psychologist diagnosed the Veteran as having PTSD, paranoid 
schizophrenia, severe major depression, and postconcussive 
disorder, and the psychologist opined that he masked his 
severe psychopathology for many years through substance and 
alcohol abuse.  

In an October 2004 statement, the Veteran further explained 
the harassment he received in basic training.  In addition to 
what he had reported in the psychological evaluations, he 
reported physical abuse, which included the sergeant hitting 
his helmet with a rifle, kicking him in the rear, and putting 
his boot on the side of his face during drills.  

During the May 2008 Board hearing, the Veteran explained his 
PTSD symptoms and the alleged history of harassment in 
service, including being called racial slurs.  He claimed 
that he got into fights when called names, and the sergeant 
would threaten to have him arrested, but never followed 
through with it.  He reported that another lower ranking 
officer almost had him arrested once, but another sergeant 
intervened and prevented the arrest.  He reported that he 
tried to seek mental health counseling in service, but [the 
sergeant] would not allow it.  The Veteran reported that he 
had heard the sergeant who harassed him had passed away, and 
he was not able to identify the sergeant who had helped him.  

In an April 2009 affidavit, the Veteran's mother stated that 
the Veteran was a normal child and had no preexisting 
psychological disorders prior to service.  She stated that 
the Veteran wrote her letters from December 1974 through 
April 1975 about his stressful experiences in boot camp.  She 
explained the treatment he received from Sergeant L., which 
is detailed in the Veteran's June 2009 statement regarding 
PTSD as due to personal trauma.  She claimed that the Veteran 
began exhibiting unusual behavior soon after his separation 
from service in December 1977.  She stated that he had 
nightmares and flashbacks of Sergeant L., suffered 
depression, and had difficulty sleeping.  She stated that he 
began to drink heavily and had suicidal thoughts.  He argued 
with his siblings, exhibited road rage, and had a falling out 
with his wife.  

In an April 2009 evaluation of military-related trauma, the 
private psychologist noted that the Veteran returned to his 
care in October 2008 with complaints of agitation, 
irritability, argumentativeness, hostile and threatening 
behavior, criminal arrests, anxiety, fearfulness, 
obsessiveness, dissociative episodes, delusional beliefs, 
hallucinations, paranoia, sleep disturbance, restlessness, 
impaired concentration, feelings of humiliation and shame, 
homicidal and suicidal ideation, and social withdrawal.  He 
had detailed memory of remote past events, but significant 
short term memory loss.  The psychologist diagnosed him as 
having chronic PTSD and major depression with psychotic 
features.  His PTSD diagnosis was based on his vivid 
flashbacks to boot camp and that he "becomes" the drill 
sergeant, as corroborated by his wife and mother.  The 
psychologist also noted that his major depression has 
gradually increased over the decades since service due to 
occupational failure, poor coping skills, and alienation from 
his family and community; his major depression is an 
outgrowth of his chronically debilitating PTSD.  The 
psychologist opined that the Veteran should receive service 
connection for the major changes in his life brought on by 
military service.  

In a June 2009 statement, the Veteran stated that he was not 
the same person after service and that he has daily 
nightmares, flashbacks, and delusions of service.  He 
reported that he has separated from his wife and that she 
thinks he is crazy.  He discussed his history of domestic 
abuse and difficulty holding a job.  

In his June 2009 statement regarding PTSD as due to personal 
trauma, the Veteran stated that the drill sergeant, Sergeant 
L., physically and verbally abused him and called him racial 
names, including comparing him to "gooks" from Vietnam.  
The sergeant harassed him based on his national origins, 
questioned his intelligence, and punished him without reason.  
For example, the Veteran had to clean the barracks' toilets 
without assistance and was forced to lie on the ground in the 
"dying cockroach" position.  The sergeant tampered with the 
Veteran's sight on his rifle, and then when the Veteran 
missed the target, the sergeant lifted him in the air and 
slammed him into the ground.  He stated that he had bruises 
from being kicked by the sergeant.  He claimed that Sergeant 
M. stood up for him on the field, and as a result Sergeant 
L.'s abuse was never reported.  Another sergeant also 
harassed him for poor performance and demoted him.  He was 
transferred and continued to be harassed.  He estimated that 
he was in eight to 10 fistfights.  He stated that another 
superior officer, Sergeant F., realized the Veteran needed 
special help and kept him from being court martialed under 
Article 15.  Sergeant F. wanted to refer him for psychiatric 
treatment, but the Veteran decided to see the base chaplain 
instead.  The Veteran also explained that he was absent 
without leave (AWOL) from August 9 to August 10, 1976 because 
of the personal trauma and stressful incidents in service.  

After review of the record, the Board finds that VA must 
provide the Veteran with additional assistance to attempt to 
verify his alleged PTSD due to personal assault.  

Establishing service connection for PTSD requires: (1) 
Medical evidence diagnosing PTSD in accordance with 38 C.F.R. 
§ 4.125(a); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a link between current symptoms and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f); see Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore 
v. Principi, 18 Vet. App. 264, 273-74 (2004).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Furthermore, service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991).  Hence, whether a stressor was of 
sufficient gravity to cause or support a diagnosis of PTSD is 
a question of fact for medical professionals and whether the 
evidence establishes the occurrence of stressors is a 
question of fact for adjudicators.  

Given the nature of the alleged stressors, the Board finds 
that the special considerations afforded to PTSD claims based 
on personal assault are applicable.  See Patton v. West, 12 
Vet. App. 272 (1999).  In particular, the provisions in VA 
Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 1, 
Section D, Topic 17, Developing Claims for Service Connection 
for PTSD Based on Personal Trauma (Dec. 13, 2005) are 
considered substantive rules that are the equivalent of VA 
regulations and must be applied.  See also YR v. West, 11 
Vet. App. 393, 398-99 (1998). The Manual states that, in 
cases of personal assault, development of alternate sources 
for information is critical.

According to the Manual, there is an extensive list of 
alternative sources competent to provide credible evidence 
that may support the conclusion that the event occurred.  
These sources include medical records, military or civilian 
police reports, reports from crisis intervention centers, 
testimonial statements from confidants, and copies of 
personal diaries or journals.  Also of relevance are the 
provisions which recognize that "[b]ehavior changes that 
occurred at the time of the incident may indicate the 
occurrence of an in-service stressor."  Examples of behavior 
changes that may constitute credible evidence of the stressor 
include, but are not limited to:  a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  The Court 
in Patton stated that such changes in behavior should be 
examined and clinically interpreted to determine whether they 
constitute evidence of "[v]isits to a medical or counseling 
clinic or dispensary without a specific diagnosis or specific 
ailment."  See Patton v. West, 12 Vet. App. 272 (1999).  

The Board finds that the Veteran's alleged in-service 
stressors have not been verified.  However, in his June 2009 
statement of PTSD secondary to personal trauma, he identified 
two additional sergeants, Sergeant F. and Sergeant M., who 
were aware of his problems and assisted him during service.  
He also reported receiving counseling from a priest.  
Additionally, the Veteran's mother's April 2009 affidavit 
provided notice of letters written by the Veteran during boot 
camp, and the RO should attempt to obtain these letters.  

The Board also finds that upon remand the AMC/RO should issue 
a corrective VCAA notification letter.  Specifically, as 
requested in the August 2008 Board remand, this letter should 
inform the Veteran of the unique elements of a claim for 
service connection for PTSD due to personal assault.  See 38 
C.F.R. § 3.304(f)(3).  Although this notice was included in 
the May 2007 statement of the case, the instructions of the 
previous remand should be followed.  Stegall v. West, 11 Vet. 
App. 268 (1998).

The Board has considered the recent holding of the United 
States Court of Appeals for Veterans Claims (Court) in 
Clemons v. Shinseki, 23 Vet. App. 1 (2009), and has concluded 
that it is applicable here.  In Clemons, the Veteran 
specifically requested service connection for PTSD; the Board 
narrowly construed the claim and denied service connection 
for PTSD based on the absence of a current diagnosis, but the 
medical record also included diagnoses of an anxiety disorder 
and a schizoid disorder.  The Court, in vacating the Board's 
decision, pointed out that a claimant cannot be held to a 
"hypothesized diagnosis--one he is incompetent to render" 
when determining what his actual claim may be.  The Court 
further noted that the Board should have considered 
alternative current conditions within the scope of the filed 
claim.  Id.  In this case, while the claim has been 
adjudicated by the RO and certified to the Board as a claim 
for service connection for PTSD, the Veteran has also been 
diagnosed with other psychiatric disorders, including 
paranoid schizophrenia and major depression with psychotic 
features.  Under Clemons, other diagnoses are to be 
considered as part of the underlying claim.  To date, 
however, the RO has not adjudicated this claim so broadly as 
to incorporate psychiatric diagnoses other than PTSD.  The RO 
has also not provided adequate notification addressing what 
is needed for a claim incorporating such diagnoses.  This is 
significant because the statutory and regulatory provisions 
addressing PTSD claims, as contained in 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(f), differ from the provisions 
addressing other service connection claims.  See 38 C.F.R. §§ 
3.303, 3.307, 3.309.  Corrective notification action, as well 
as further adjudication, is thus needed. 38 C.F.R. 
§§ 3.159(b), 19.9.

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
addressed the four elements that must be considered in 
determining whether a VA medical examination must be provided 
as required by 38 U.S.C.A. § 5103A.  Specifically, the Court 
held that the third element, indication the current 
disability or symptoms may be associated with service, 
establishes a low threshold and requires only that the 
evidence "indicates" that there "may" be a nexus between the 
two.  The Court further held that types of evidence that 
"indicate" a current disability may be associated with 
service include medical evidence that suggests a nexus but is 
too equivocal or lacking in specificity to support a decision 
on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  Id.

After considering the Court decisions in McLendon and 
Clemmons, the Board finds that a VA examination is necessary.  
38 C.F.R. § 3.159; McLendon, and Clemmons.  The purpose of 
the VA examination is to ascertain the Veteran's psychiatric 
diagnosis or diagnoses in accordance with the Diagnostic and 
Statistical Manual of Mental Disorders, 4th Edition (DSM-IV) 
and determine if any psychiatric diagnosis is related to 
events occurring during active service.

Accordingly, the case is REMANDED for the following action:

1.	The AMC/RO must send the Veteran a 
corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes the rules 
governing claims for PTSD due to 
personal assault.  See 38 C.F.R. § 
3.304(f)(3).  

The VCAA notice should also include the 
regulations governing mustard gas 
exposure.  See 38 C.F.R. § 3.316.  

2.	The AMC/RO should initiate an 
adjudication of a claim for service 
connection for a psychiatric disorder, 
other than PTSD, by sending the Veteran 
notice of any information and evidence 
necessary to substantiate the claim, 
what information and evidence the 
Veteran is to provide, and that which 
the AMC/RO will attempt to provide.  
Appropriate assistance in obtaining 
relevant evidence as may be identified 
on review also should be accomplished.

3.	Copies of all outstanding records of VA 
and non-VA treatment received by the 
Veteran for his sinus disorder and 
psychiatric disorders should be 
obtained and made part of the claims 
file, specifically treatment records 
from the private physician who provided 
the August 2007 opinion regarding his 
sinus disorder.  

4.	The AMC/RO should assist the Veteran in 
obtaining records and/or statements 
from Sergeant F. and Sergeant M., who 
the Veteran indicated, in his June 2009 
statement, were aware of his problems 
in service.  

5.	The AMC/RO should attempt to obtain 
copies of the letters the Veteran sent 
his mother while in boot camp, which 
she referenced in her April 2009 
affidavit.  

6.	Following the above development, make a 
specific determination, based on the 
complete record, with respect to 
whether the Veteran was exposed to a 
verified stressor or stressors in 
service, and if so, the nature of the 
specific stressor or stressors.

7.	Schedule a VA psychiatric examination 
for the purpose of determining whether 
the Veteran currently has PTSD and if 
so, whether a causal nexus exists 
between this disorder and his verified 
in-service stressor(s).  The examiner 
should also consider other psychiatric 
diagnoses and any potential 
relationship to service.  The examiner 
should review relevant portions of the 
claims file and indicate as such in the 
examination report.

Following a review of the relevant 
medical evidence in the claims file, 
obtaining a history from the Veteran, 
the psychiatric examination, and any 
tests that are deemed necessary, the 
clinician is requested to answer the 
following questions:

(a) Does the Veteran meet the 
diagnostic criteria for PTSD?

(b) If the answer to (a) is in the 
affirmative, is it at least as likely 
as not (50 percent or greater degree 
of probability) that the Veteran's 
PTSD is causally linked to any of the 
claimed stressors that are verified?

(c) Does the Veteran have any other 
psychiatric diagnoses, including 
paranoid schizophrenia or major 
depression, that are related to 
service?

The psychiatrist is advised that the 
term "as likely as not" does not mean 
within the realm of possibility. 
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation. 
More likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.

The psychiatrist is also requested to 
provide a rationale for any opinion 
expressed. If the examiner determines 
that a conclusion cannot be reached 
without resort to speculation, s/he 
should discuss why an opinion is not 
possible.

8.	The Veteran should be scheduled for a 
VA examination to determine the 
etiology of his sinus disorder and 
whether he has any other disorder 
related to mustard gas exposure.  

9.	Thereafter, re-adjudicate the claim.  
If the benefit sought remains denied, 
issue a supplemental statement of the 
case and give the Veteran and his 
representative the opportunity to 
respond. The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


